Case:20-14410-JGR Doc#:22 Filed:09/02/20            Entered:09/02/20 17:07:55 Page1 of 4




                            UNITED STATES BANKRUPTCY COURT
                                  For the District of Colorado

In re:

Declaration Brewing Company, Inc.,
EIN: XX-XXXXXXX

Debtor.
                                                                      Case No. 20-14410-JGR
ZB, N.A. dba Vectra Bank Colorado, movant
                                                                         CHAPTER 7



    ZB, N.A., dba VECTRA BANK COLORADO’S MOTION FOR RELIEF FROM
               AUTOMATIC STAY PURSUANT TO 11 U.S.C. SEC. 362
______________________________________________________________________________

        ZB, N.A., dba VECTRA BANK COLORADO, ("Vectra Bank"), by and through its
attorneys, Overturf McGath & Hull, P.C., moves for an order granting relief from the
automatic stay in this action in order to foreclose personal property, and as grounds therefore
states as follows:

        1.       Debtor Declaration Brewing Company (“Debtor”) filed a Petition for Relief
under Chapter 7 of the Bankruptcy Code on June 26, 2020. Debtor is a Corporation and therefore
is not and has not been in the military service.

       2.       Jeanne Jagow was appointed Chapter 7 Trustee and continues to act in that
capacity.

       3.       On July 19, 2016, Debtor executed and delivered to Vectra Bank a Promissory
Note in the amount of $118,363 (“Note”). Vectra Bank is the holder of the Note and has
possession of the original Note. (A copy of the Note is attached hereto as Exhibit 1).

      4.       By terms of said Note, Debtor promised to pay Vectra Bank the principal
amount of $118,363, plus interest pursuant to the terms of the Note.

        5.       The Note is secured by a Commercial Security Agreement dated July 19, 2016
and executed by Debtor (“Security Agreement”). The Security Agreement provided security in
the following items: One (1) Twist Rinse Set 12 oz with water catch and half coupling; One (1)
Ionized Air Rinser; One (1) CCL-45M Mobile Filling System Serial Number D770-01-4737-16,
with Five (5) Head Counter Pressure Filler, Four (4) Head Rotary Seamer, and System Toolbox;
Case:20-14410-JGR Doc#:22 Filed:09/02/20               Entered:09/02/20 17:07:55 Page2 of 4




One (1) Discharge Conveyor with Rinser and Dryer. (hereinafter collectively “Collateral”). (A
copy of the Security Agreement is attached hereto as Exhibit 2).

       6.       Vectra Bank perfected its security interest in the Collateral by filing a UCC-1 on
July 25, 2016. (A copy of the UCC Financing Statement is attached hereto as Exhibit 3).

      7.      Debtor defaulted under the terms of the Note and Security Agreement by failing
to make payments owed under the Note. The last payment under the Note was in December
2019.

        8.      As of the filing of the Petition on June 26, 2020, Debtor owed a principal
balance of $38,748, plus interest and fees due under the Note. (See Schedule D: Section 2.6 of
the Petition).

        9.       Debtor has no equity in the Collateral as Debtor lists the value at $32,000, which
Vectra Bank agrees with, and it is a depreciable asset. Also, the Collateral is not necessary to an
effective reorganization. (See Schedule D: Section 2.6 of the Petition).

       10.     No judgment has been taken in any court upon the indebtedness.

       11.     Vectra Bank is lawfully entitled to enforce its lien against the property under the
applicable laws of the State of Colorado. Enforcement of this property right has been stayed
automatically by operation of 11 U.S.C. Sec. 362(a).

        12.     Vectra Bank is entitled to immediate relief from stay under 11 U.S.C. Sec.
362(d)(1) to prevent irreparable injury, loss or damage from which Vectra Bank is inadequately
protected. Vectra Bank is further entitled to immediate relief from stay under 11 U.S.C. Sec.
362(d)(1) since Debtor does not have any equity in the property and the property is not necessary
to an effective reorganization because this is a liquidation proceeding.

      13.    Since there is no equity in the Collateral, Vectra Bank hereby requests that this
Honorable Court lift the 14-day stay of execution imposed by Fed.R.Bank.P. 4001(a)(3).

       WHEREFORE, Vectra Bank respectfully requests entry of an Order granting Relief
from Automatic Stay to allow Vectra Bank to proceed to pursue its state law rights and remedies
allowed under the Note and Security Agreement and against the Collateral, including the sale of
the Collateral and application of the proceeds toward the outstanding amount owed under the
Note, and for such other relief as the Court deems proper.




                                                  2
Case:20-14410-JGR Doc#:22 Filed:09/02/20             Entered:09/02/20 17:07:55 Page3 of 4




Dated: September 2, 2020.                  Respectfully submitted,

                                           OVERTURF McGATH
                                           HU, P.C.

                                           /s/ Jason P. Rietz
                                           _____________________________________
                                           Jason P. Rietz, #32660
                                           625 East 16th Avenue, Suite 100
                                           Denver, CO 80203
                                           Counsel for Vectra Bank

                               CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on the 2nd day of September, 2020, a true and correct copy of
the foregoing Motion for Relief from Stay was electronically filed via the District of Colorado
Document Filing System (ECF) and placed in the U.S. Mail, first class postage prepaid,
addressed to:
Devon M. Barclay                           Declaration Brewing Company, Inc.
Devon Barclay, PC                          2030 South Cherokee Street
2435 Ingalls Street                        Denver, CO 80223
Denver, CO 80214
                                           US Trustee
Jeanne Y. Jagow                            Byron G. Rogers Federal Building
P.O. Box 271088                            1961 Stout Street, Suite 12-200
Littleton, CO 80127                        Denver, CO 80290
CT Corporation                             Credibly
Attn SPRS                                  1250 Kirts Blvd Suite 100
330 N. Brand Bell Suite 700                Troy, MI 48084
Glendale, CA 91203
                                           Citywide Banks
Wells Fargo Bank NA                        PO Box 128
300 Tri-state International                Aurora, CO 80040
Lincolnshire, IL 60069
                                                    Zions Credit Corp
Corporate Service Company as representative         310 S. Main Suite 1300
PO Box 2576                                         Salt Lake City, UT 84101
Springfield, IL 62708
Crown Cork and Seal
1035 E North St
Bradley, IL 60915
EJ Enterprises
2577 E. 79th Ave
Denver, CO 80229




                                                3
Case:20-14410-JGR Doc#:22 Filed:09/02/20   Entered:09/02/20 17:07:55 Page4 of 4




Smyth Companies
1085 Snelling Ave
Saint Paul, MN 55108
                                  /s/ Michelle Whannel
                                  ____________________________




                                      4
